- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2010 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX PETRÓLEO BRASILEIRO S.A. - PETROBRAS Material Fact Payment of interest on capital Rio de Janeiro, May 14, 2010  Petróleo Brasileiro S.A. - Petrobras, informs that, the Board of Directors approved today an advanced payment of interest on own capital, in accordance with Brazilian legislation (Article 9 of Law 9,249/95 and Decrees nº 2,673/98 and 3,381/00). The amount of R$ 1,755 million to be paid, corresponding to a gross value of R$ 0.20 per common and preferred shares, is being accrued in our Financial Statements on March 31, 2010. Payment date has not been set, but will be no later than August 31, 2010. The record date will be May 21, 2010. The shares will be negotiated ex-interest on capital from May 24, 2010. This interest on own capital, restated at the Brazilian Interest Rate  SELIC from the payment date to the end of 2010 fiscal year, will be offset against the remuneration (dividends plus interest on own capital) to be paid related to the 2010 fiscal earnings. Almir Guilherme Barbassa CFO and Investor Relations Director www.petrobras.com.br/ri Para mais informações: PETRÓLEO BRASILEIRO S. A.  PETROBRAS Relacionamento com Investidores | E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ | Tel.: 55 (21) 3224-1510 / 9-282-1540 This document may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (Securities Act), and Section 21E of the Securities Exchange Act of 1934, as amended (Exchange Act) that merely reflect the expectations of the Companys management. Such terms as anticipate, believe, expect, forecast, intend, plan, project, seek, should, along with similar or analogous expressions, are used to identify such forward-looking statements. These predictions evidently involve risks and uncertainties, whether foreseen or not by the Company. Therefore, the future results of operations may differ from current expectations, and readers must not base their expectations exclusively on the information presented herein. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 14, 2010 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
